Order filed March 5, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00112-CV
                                 ___________
                    RICKY LYNN WILLIAMS, Appellant
                                        V.
   LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
       JUSTICE; AND DEBRA GIBBS, ASSISTANT DIRECTOR,
           CLASSIFICATION AND RECORDS, Appellees


                   On Appeal from the 419th District Court
                            Travis County, Texas
                      Trial Court Cause No. 322270419


                                   ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 419th District Court informed this court that appellant had not requested
preparation of the reporter’s record. On January 30, 2020, appellant was notified
that we would consider and decide those issues that do not require a reporter’s
record unless appellant, on or before February 10, 2020, provided this court with
written verification that a request to the court reporter for the record has been
made. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.